Title: From Thomas Jefferson to André Limozin, 27 March 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Amsterdam Mar. 27. 1788.

Messieurs Van Staphorst will forward from this place to Havre two boxes for me, which I have taken the liberty of addressing to your care. One contains iron ware which cost here 13. gilders, and I suppose must pay duties accordingly. The other contains cups for tea, coffee and chocolate of East India porcelaine. This being prohibited, I must leave to you the method of conveying it to my house at Paris, either over the walls of your town or through them as you see best. I could obtain a passport for it, but it is too small an object to trouble the minister on, having cost here only 24 gilders. If it could pass by paiment of duties, I should pay them cheerfully: but I apprehend it is prohibited altogether. Perhaps it could be reported as glass or some other dutied article.
My absence from Paris will be longer than I expected. It will still be a month before I shall be there. In the mean time should any plants arrive for me, be so good as to forward them on to Mr. Short either by the Diligence or the roulier according to their size. I have the honour to be with much esteem Sir Your most obedient humble servt,

Th: Jefferson

